Citation Nr: 0332769	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-01 373	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD) has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from August 1972 to May 
1973.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Fargo, North Dakota that found that new and matter 
evidence sufficient to reopen the appellant's claim for 
service connection for post-traumatic stress disorder (PTSD) 
had not been received.

The Board notes that the appellant's claim for service 
connection for PTSD was originally denied in a January 1992 
rating decision.  The appellant was notified the next month 
and did not appeal.  The January 1992 rating decision, 
therefore, represents the last final action on the merits.  
Glynn v. Brown, 6 Vet. App. 523 (1994).  This rating action 
also represents the last final decision on any basis as to 
the issue of service connection for PTSD.  Evans v. Brown, 9 
Vet. App. 273 (1996).

The Board also notes that the appellant's claim for service 
connection for a nervous condition was denied in a July 1976 
rating decision.  The appellant was notified in November 1976 
and did not appeal.  The July 1976 rating decision, 
therefore, represents the last final action on the merits of 
that claim.  Glynn v. Brown, 6 Vet. App. 523 (1994).  In 
August 1991, the Board denied the appellant's attempt to 
reopen his claim for service connection for a nervous 
disorder; the appellant did not appeal that Board denial.  
The August 1991 Board decision therefore represents the last 
final decision on any basis as to the issue of service 
connection for a nervous condition.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, the issue of service connection 
for a nervous condition is separate from the issue of service 
connection for PTSD.  See Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996).  Therefore, the issue on appeal is as listed on 
the title page.

The Board further notes that the RO did not treat the current 
claim for service connection for PTSD as one that had been 
previously denied.  Nonetheless, a comprehensive discussion 
of the question of new and material evidence must be 
undertaken in order to put the PTSD issue in the proper legal 
posture.  See Barnett v. Brown, 8 Vet. App. 1 (1995).  As the 
RO did not expressly analyze the PTSD issue in terms of the 
need for new and material evidence, the Board is required to 
initially determine whether the claimant would be prejudiced 
by the Board's considering subissues and arguments or 
applying statutes, regulations, or judicial analyses which 
may have not been considered by the RO.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Board finds that appellant would 
not be prejudiced by the Board's consideration of such 
subissues and additional regulations since the decision below 
reopens the appellant's PTSD claim.

The issue of entitlement to service connection for PTSD will 
be addressed in the REMAND section that follows the ORDER 
section in the decision below.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant in 
obtaining the information and evidence necessary to 
substantiate his claim for reopening.

2.  The RO denied service connection for PTSD in a rating 
decision issued in January 1992; the appellant was notified 
of the denial the next month, but he did not appeal that 
denial.  

3.  Additional evidence submitted subsequent to the January 
1992 rating decision that denied the appellant's PTSD claim 
was not previously submitted to agency decisionmakers, bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The January 1992 rating decision that denied the 
appellant's claim for service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 
20.302, 20.1103 (2003).

2.  The evidence received subsequent to the January 1992 
rating decision and February 1992 notification is new and 
material, and serves to reopen the appellant's claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2000), § 3.304 (2003); Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue for resolution before the Board is whether or not 
new and material evidence has been received to reopen the 
appellant's claim for entitlement to service connection for 
PTSD.  After a thorough review of the evidence of record, the 
Board finds that that new and material evidence has been 
received to reopen this claim.  Therefore, that claim is 
reopened and the appellant is entitled to have that claim 
considered de novo.  The case is being remanded to the RO for 
said review.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence" which raises a reasonable possibility 
that the claim can be allowed.  38 U.S.C.A. § 5108.  

As noted above, the appellant's previous claim for service 
connection for PTSD was denied in a rating decision issued in 
January 1992.  The appellant was notified the next month of 
that rating decision, but he did not appeal the denial.  
Therefore, the January 1992 rating decision represents the 
last final decision on any basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  The January 1992 rating decision, 
the last time the PTSD claim was finally disallowed on any 
basis, is final and may not be reopened in the absence of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a).  Therefore, the appellant's 
claim may be reopened only if new and material evidence has 
been secured or presented since the January 1992 rating 
decision.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).  The Board notes that 38 C.F.R. 
§ 3.156(a) has been amended, but that the amendment does not 
apply in this case, as it applies only to claims to reopen 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(2001).

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  This analysis formerly 
required three steps.  VA had to (1) determine whether the 
appellant presented new and material evidence, thereby 
reopening a finally denied claim; (2) if reopened, determine 
whether the reopened claim was well grounded; and (3) only 
then evaluate the merits of the claim after complying with 
all duty-to-assist obligations.  Elkins v. West, 12 Vet. App. 
209, 214 (1999).  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
eliminating the well-grounded-claim requirement and 
fundamentally altering VA's duty to assist.  

The VCAA did not, though, alter the jurisdictional 
requirement for submitting new and material evidence.  VCAA, 
Pub. L. 106-475, § 3(f), 114 Stat. 2096, 2097-98 (2000).  
Therefore, the former three-step analysis now requires just 
two: a determination of whether the claim should be reopened 
and, if so, an adjudication on the merits after compliance 
with the duty to assist.

The evidence considered by the RO in reaching its January 
1992 rating decision included the appellant's service medical 
records; the appellant's May 1976, April 1990, and September 
1991 claims for service connection; the reports of VA 
inpatient and outpatient medical treatment rendered between 
May 1976 and February 1991; the reports of private inpatient 
and outpatient treatment dated between May 1976 and April 
1990; the appellant's testimony at his September 1990 
personal hearing; and various written statements submitted by 
the appellant and his representative.  The service medical 
records do not reveal the existence of any complaints, 
treatment, findings or diagnoses regarding PTSD.  On the 
April 1973 separation examination report, the appellant was 
found psychiatrically normal.  

The reports of private and VA inpatient and outpatient 
medical treatment rendered between August 1975 and April 1990 
reveal that the appellant had been treated for Axis I 
diagnoses of alcohol abuse, major depression, recurrent and 
anxiety neurosis and Axis II diagnoses of various personality 
disorders.

The appellant testified at his September 1990 personal 
hearing at the RO that he had been robbed at knifepoint 
during basic training and that he had been sexually molested 
when he was stationed in Korea.  He also testified that he 
had been attacked and beaten by other soldiers.

The evidence added to the claims file after the January 1992 
rating decision denial includes service personnel records; VA 
inpatient and outpatient medical records dated between 1991 
and 1998; documents relating to Social Security 
Administration (SSA) disability benefits; private inpatient 
and outpatient treatment records dated between 1990 and 2000; 
the reports of VA psychiatric examinations conducted in July 
2000 and October 2000; the report of a VA psychological 
examination conducted in June 2001; written statements from 
health care personnel dated in 2001; and various written 
statements submitted by the appellant and his representative.

The specified basis for final disallowance of the appellant's 
claim for service connection for PTSD was that the evidence 
failed to show the existence of a diagnosis of PTSD.  The 
Board notes that, as published in 1994, 38 C.F.R. § 3.304(f) 
provided, in pertinent part, that service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  

As revised in 1999, 38 C.F.R. § 3.304(f) provided in 
pertinent part that service connection for PTSD required 
medical evidence diagnosing the condition in accordance with 
Section 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  

38 C.F.R. § 3.304(f) was revised again in March 2002.  The 
amendment to 38 C.F.R. § 3.304(f), 67 Fed. Reg. 10330- 10332 
(March 7, 2002), effective on the date of publication, 
concerned the type of evidence that may be relevant in 
corroborating a veteran's statement regarding the occurrence 
of a stressor in claims for service connection of PTSD 
resulting from personal assault.  The Board notes that the 
March 2002 revisions to 38 C.F.R. § 3.304(f) were recently 
found to be valid.  See National Organization of Veterans 
Advocates, Inc., v. Secretary of Veterans Affairs, 330 F.3d 
1345 (Fed. Cir. 2003). 

In Cohen v. Brown, 10 Vet. App. 128, 138 (1997), the Court 
interpreted the version of Section 3.304(f) then in effect 
and held that the elements required to establish service 
connection for PTSD are 1) a current, clear medical diagnosis 
of PTSD, which is presumed to include both the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor; 2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 3) medical 
evidence of a causal nexus, or link, between the current 
symptomatology and the specific claimed in-service stressor.

For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen, at 
141 (citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV)).  It is the distressing 
event, rather than the mere presence in a "combat zone," that 
may constitute a valid stressor for the purposes of 
supporting a diagnosis of PTSD.  Cohen, at 142 (citing 
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993)); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The appellant underwent a VA psychiatric examination in July 
2000; he said that he had been sexually assaulted and 
physically beaten while he was in service.  He stated that, 
at the time of these in-service assaults, he felt intense 
fear, helplessness and horror.  He reported flashbacks about 
the rape, nightmares, feelings of guilt and anxiety, 
hypervigilance and avoidance behaviors.  The examiner 
concluded that the appellant met the criteria for PTSD.

The evidence of record includes three letters from health 
care providers who had treated the appellant.  One, dated in 
April 2001, was from a nurse who indicated that the appellant 
had a history of PTSD due to sexual assault.  A May 2001 
letter from another nurse indicated that the appellant 
suffered from PTSD.  A third letter from a Vet Center 
counselor indicated that he had been a case manager for the 
appellant during treatment at a VA facility in approximately 
1989, and that the appellant had told him about being raped 
while he was in the military.

Treatment records from a rape and abuse crisis center 
indicate that the appellant sought treatment in April 2000, 
and that he provided details about the soldier who attacked 
him in Korea.  These details included the soldier's name.  

Given the material added to the claims file that indicates 
that the appellant has been diagnosed with PTSD by private 
and VA health care personnel, the evidence added to the 
record subsequent to the January 1992 unappealed rating 
decision provides additional information and details that 
should be considered in order to fairly decide the merits of 
the claim.

The Board concludes that the items of evidence noted above 
are "new" because they were not previously of record.  
Having decided that the newly presented evidence is "new," 
the Board also concludes that it is "material" in the sense 
of being relevant to and probative of the issue at hand in 
this case because it tends to show that the appellant could 
have PTSD as a result of a sexual assault that occurred in 
Korea while he was on active duty.  The new evidence, when 
viewed with the old evidence, raises the possibility that the 
appellant's PTSD was incurred in service secondary to 
personal assault.

The Board finds that the evidence submitted subsequent to the 
January 1992 rating decision provides relevant information as 
to the question of whether the appellant suffers from PTSD 
secondary to in-service personal assault stressors; the Board 
therefore finds that the evidence cited above constitutes new 
and material evidence sufficient to reopen the claim for 
service connection for PTSD.

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, in light of the Board's reopening of the 
appellant's claim, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed for that purpose.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained VA and 
private medical records and the appellant was afforded VA 
medical examination.  The appellant has not indicated that he 
has any more evidence or argument to present.  There is no 
indication that additional available relevant medical records 
are necessary, particularly since the Board has reopened the 
claim.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the new and material evidence 
claim at issue in the instant case have been properly 
developed.  Moreover, given the completeness of the present 
record that shows substantial compliance with the notice and 
assistance provisions of the new legislation, and given that 
the appellant's claim has been reopened in the decision 
above, the Board finds no prejudice to the appellant by 
proceeding with appellate review of the new and material 
evidence claim.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).


ORDER

The claim for service connection for PTSD is reopened; to 
that extent only, the claim is granted.


REMAND

It does not appear that the RO attempted to verify the 
stressor incident described by the appellant utilizing 
details such as the attacker's name.  If PTSD is based on in-
service personal assault, evidence from sources other than 
the veteran's records may corroborate the veteran's account 
of the stressor incident.  Examples of such evidence include, 
but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
38 C.F.R. § 3.304(f)(3).

Additionally, evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in the mentioned sources. Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id.

Furthermore, pertinent provisions of Manual M21-1 
specifically address the types of documentation that may be 
used to corroborate the occurrence of a stressor where the 
alleged stressor event is physical or sexual assault.  See 
Cohen, 10 Vet. App. at 128; M21-1, Part III, Change 49 
(February 1996) par. 5.14c; see also YR v. West, 11 Vet. App. 
393, 399 (1998).

The law is clear that VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor, and 
allowing him/her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
As well, VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3).  In this case, however, 
the RO has failed to comply with the above described 
notification requirements in 38 C.F.R. § 3.304(f)(3), and 
thus, the case must be remanded to the RO for such 
development.  

In addition, there was significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date. Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099- 2100 (2000).
 
The Board notes that the RO has not given the appellant 
notice of the pertinent provisions of 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 or of final rule published at 66 Fed. 
Reg. 45620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  This would normally be 
accomplished by the Statement of the Case (SOC) or a 
Supplemental Statement of the Case (SSOC).

Furthermore, while the case was in appellate status, the 
Court clarified the scope of the duty to assist provisions 
contained in the VCAA.  In particular, the Court has found 
that the provisions of 38 U.S.C.A. § 5103(a) must be 
fulfilled satisfactorily before a case is ready for Board 
review.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
See also Charles v. Principi, 16 Vet. App. 370, 373-374 
(2002).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

2.  In particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate his claim and of 
what part of such evidence the Secretary 
will attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002).

3.  In accordance with the provisions of 
M21-1, Part III, § 5.14, "PTSD Claims 
Based on Personal Assault," the RO should 
send the appellant an appropriate 
stressor development letter.  The 
appellant should also be notified that 
in-service personal assault may be 
corroborated by evidence from sources 
other than the service records, as 
defined in 38 C.F.R. § 3.304(f)(3).  All 
specific examples of alternative sources 
of evidence listed in section 38 C.F.R. 
§ 3.304(f)(3) must be included in the 
notification to the appellant.  An 
appropriate period of time should be 
allowed for the appellant to respond 
and/or submit additional evidence.

4.  Upon receipt of the appellant's 
response to the development in paragraph 
4, the RO should undertake any and all 
further development action indicated by 
the evidence of record concerning the 
appellant's claim for service connection 
for PTSD due to personal assault.  The RO 
should then make a determination as to 
whether there is any credible supporting 
evidence that the appellant was assaulted 
(sexually or otherwise) during active 
service.  A statement of the RO's 
determination should be placed into the 
claims file.

5.  After the development requested in 
paragraphs 1 through 4 has been completed 
to the extent possible, the RO should 
arrange for the appellant to be examined 
by a psychiatrist in order to evaluate 
any present mental disorders.  The 
examiner should review all pertinent 
medical records in the claims file and a 
copy of this REMAND, and should state in 
the examination report that such review 
was performed. 

All diagnoses on Axis I though V should 
be reported, if found.  Upon examination 
of the appellant, the examiner should 
report whether a diagnosis of PTSD based 
on a finding of a credible/verified 
stressor can be made, under the criteria 
of the AMERICAN PSYCHIATRIC ASSOCIATION: 
DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, (4th ed. 1994) (DSM-
IV), and whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any current 
diagnosis of PTSD is related to that 
credible/verified stressor.  It is 
requested that the examiner reconcile any 
contradictory evidence regarding the 
etiology of the appellant's psychiatric 
pathology.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

6.  Thereafter, the RO should 
readjudicate the appellant's claim, with 
consideration of all of the evidence of 
record.  That readjudication should also 
reflect application of all appropriate 
legal theories, including the provisions 
of 38 C.F.R. § 3.304 and relevant Court 
cases.  

7.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



